Case: 2:20-cv-03331-SDM-KAJ Doc #: 65 Filed: 03/05/21 Page: 1 of 4 PAGEID #: 598



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DAVID PENICK,

                        Plaintiff,

         v.                                             Civil Action 2:20-cv-3331
                                                        Judge Sarah D. Morrison
                                                        Magistrate Judge Jolson

OHIO DEPARTMENT OF CORRECTIONS, et al.,

                        Defendants.

                              REPORT AND RECOMMENDATION

         On February 1, 2021, the Undersigned ordered Plaintiff to respond to Defendants’ Motion

to Dismiss (Doc. 63), specifically explaining if any of his claims remain ripe following his release.

(Doc. 64). As of the date of this Report and Recommendation, Plaintiff has not filed any such

response. Accordingly, and for the reasons discussed below, the Undersigned RECOMMENDS

Plaintiff’s Complaint (Doc. 11) be DISMISSED for lack of jurisdiction.

    I.        BACKGROUND

         The Court recently summarized the procedural posture of this case:

         Plaintiff, who is proceeding pro se, filed a prisoner civil rights complaint on July 1,
         2020. In his Complaint, Plaintiff alleges that he is at high risk for contracting
         COVID-19. (See generally Doc. 11). He also alleges that Belmont Correctional
         Institution (“BeCI”) lacks proper accommodations for prisoners in wheelchairs like
         himself. (See id.). Importantly, Plaintiff seeks only injunctive relief against
         Defendants. (See id.).

         The next month, Plaintiff filed a Motion for Preliminary Injunction. (Doc. 5). In
         it, he request[ed]: “a preliminary injunctive order directing that [he be] screened for
         release” and “an injunctive order that the ODRC fix the handicap accessibility items
         [he] stated in the Complaint [].” (Id. at 1). He also seeks “a declaratory judgment
         concerning ADA/RA social distancing for high risk individuals, the violation of
         [his] eighth amendment claims, and [his] due process claims.” (Id. at 5).
Case: 2:20-cv-03331-SDM-KAJ Doc #: 65 Filed: 03/05/21 Page: 2 of 4 PAGEID #: 599




          Less than a month later, the Court appointed Plaintiff counsel for the purpose of
          mediation. (Doc. 18). The parties mediated this matter on October 14, 2020, and
          continued settlement discussions in the weeks thereafter. Ultimately, however,
          they were unable to reach a successful settlement. Thus, the Court directed the
          parties to submit any evidence pertaining to Plaintiff’s preliminary injunction
          motion within twenty-one days. (Doc. 48). The Court noted that, upon review of
          the parties’ submissions, it would determine whether to hold an evidentiary hearing.
          (Id.). Defendants submitted their evidence on December 31, 2020, and Plaintiff did
          the same on January 4, 2021. (Docs. 53, 54). Because Plaintiff represented that he
          was unable to access copies of his medical records without a lawyer, the Court
          directed Defendants to file all of Plaintiff’s medical records within their possession.
          (Doc. 55).

          On January 27, 2021, two days after Defendants submitted Plaintiff’s medical
          records, Plaintiff was transferred from BeCI to a halfway house, Ohio Department
          of Rehabilitation and Correction (“ODRC”) Community Transition Center
          (“CTC”) in Lancaster, Ohio. (See Doc. 60). [Thereafter] Defendants [] move[d] to
          dismiss, asserting that Plaintiff’s claims are now moot.

(Doc. 64 at 1–2). Considering this posture, along with Defendants’ pending Motion to Dismiss

(Doc. 60), the Court ordered Plaintiff to respond within twenty-one (21) days, detailing which, if

any of his claims remain ripe. (Doc. 64 at 3). In that Order, the Court warned Plaintiff that failure

to comply would result in a recommendation that his case be dismissed for lack of jurisdiction.

(Id.). As of the date of this Report and Recommendation, Plaintiff has not filed any such response.

    II.       DISCUSSION

          It is well established that federal courts may only adjudicate live cases or controversies.

Hall v. Beals, 396 U.S. 45, 48 (1969). Consequently, federal courts lack jurisdiction to consider a

case when it has “lost its character as a present, live controversy and thereby becomes moot.”

Demis v. Sniezek, 558 F.3d 508, 512 (6th Cir. 2009) (internal quotation and citation omitted).

“Simply stated, a case is moot when the issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome.” Id. (quoting Int’l Union v. Dana Corp., 697 F.2d 718,

720–21 (6th Cir. 1983)). At base, if “‘events occur during the pendency of a litigation which

render the court unable to grant the requested relief,’ the case becomes moot and thus falls outside

                                                    2
Case: 2:20-cv-03331-SDM-KAJ Doc #: 65 Filed: 03/05/21 Page: 3 of 4 PAGEID #: 600




[the Court’s] jurisdiction.” Demis, 558 F. 3d at 512; (quoting Abela v. Martin, 309 F.3d 338, 343

(6th Cir. 2002).

       Here, the basis of Plaintiff’s Complaint is the alleged conditions he was subject to while

incarcerated at BeCI. (See generally Doc. 11). Now that Plaintiff is no longer subject to those

conditions, as he was transferred from the intuition, “the issues presented are no longer live.”

Demis, 558 F. 3d at 512. Furthermore, as Plaintiff is only seeking injunctive relief (see Doc. 64

(“the Court agrees that Plaintiff’s Complaint is one for injunctive relief”)), the Court is now unable

to grant him his requested relief. Demis, 558 F. 3d at 512. This is not a circumstance where “a

damages claim is not rendered moot because a related injunctive-relief claim becomes moot.”

Ermold v. Davis, 855 F. 3d 715, 719 (6th Cir. 2017). Furthermore, Plaintiff was afforded ample

opportunity to explain which, if any of his claims remain ripe following his release. (See Doc. 64

at 3). As of the date of this Report and Recommendation, Plaintiff has not provided any such

explanation.

    III.    CONCLUSION

       Accordingly, and for the reasons discussed above, the Undersigned RECOMMENDS

Plaintiff’s Complaint (Doc. 11) be DISMISSED for lack of jurisdiction.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in



                                                  3
Case: 2:20-cv-03331-SDM-KAJ Doc #: 65 Filed: 03/05/21 Page: 4 of 4 PAGEID #: 601




part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further advised

that, if they intend to file an appeal of any adverse decision, they may submit arguments in any

objections filed, regarding whether a certificate of appealability should issue.

       IT IS SO ORDERED.


Date: March 5, 2021                                   /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  4
